Citation Nr: 0520222	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  98-05 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for pes planus.

2.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
bilateral hernia repair.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1996.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 1997 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  During the pendency 
of this appeal, the appellant's claim was transferred from 
the RO in Los Angeles to the RO in Roanoke, Virginia, 
pursuant to the appellant's change of address.  


REMAND

This case was previously before the Board in August 2004 when 
it was remanded to comply with the veteran's request for a VA 
Travel Board hearing.  A hearing was scheduled, but before it 
could be held the veteran notified the RO by telephone in May 
2005 that he was satisfied with his current evaluation and 
wished to withdraw his request for a hearing.  The claims 
file was returned to the Board and the veteran contacted 
asking for his express written withdrawal in accordance with 
38 C.F.R. § 20.204(c) (2004).  In response, the veteran wrote 
back that he did not wish to withdraw his request for a 
hearing, and did not wish to withdraw his claim on appeal.  

Accordingly, as the veteran still has an outstanding Travel 
Board hearing request, it is incumbent upon the RO to ensure 
that he be scheduled for such a hearing.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 
7104(a) (West 2002) ("claimant has right to a hearing before 
[issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and 
(c)(1), 19.9, 19.25, 20.503, 20.704 (2004).  Further, a 
remand by the Board confers on the appellant, as a matter of 
law, the right to VA compliance with the terms of the remand 
order, and as such, another remand is in order.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED again to the RO for 
the following action:

1.  The veteran should be scheduled for a 
hearing before a member of the Board at 
the Roanoke RO as soon as such a hearing 
is practically possible.  This hearing 
should address all of the issues 
currently on appeal.

2.  This case should be returned to the 
Board for appropriate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




